MEMORANDUM *
Joseph Johnson, Jr. appeals the district court’s denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2241. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Because the SVPA is civil rather than criminal or punitive in form; see Hubbart v. Superior Court of Santa Clara County, 19 Cal.4th 1138, 81 Cal.Rptr.2d 492, 514, 969 P.2d 584 (1999); see also Kansas v. Hendricks, 521 U.S. 346, 361, 117 S.Ct. 2072, 138 L.Ed.2d 501 (1997); Johnson does not have a right to bail under the Eighth Amendment. The district court therefore did not err in its rejection of Johnson’s Eighth Amendment claim.
On the facts alleged in his habeas petition, Johnson does not have a due process right to bail pending trial on his SVP status. Although it is possible that substantial delay in SVP trial proceedings could constitute a due process violation, in this appeal, that issue is not properly before this court. The district court therefore did not err in rejecting Johnson’s due process argument.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.